Roache, J.
Motion for the taxation of costs.
The defendant plead guilty to an indictment for gaming. After judgment against him, the clerk taxed a docket fee against him, in favor of the prosecuting attorney, of 4 dollars. On motion, the Court reduced the docket fee to 2 dollars and 50 cents. The prosecuting attorney excepted. He insists that he is entitled to the fee allowed by the act of January 27, 1847, page 54, sec. 6, which entitles the prosecuting attorney to a fee of 4 dollars on a plea of guilty.
The act of February 14, 1851, page 141, sec. 1, repeals the latter act in toto. If it made no further provision, the prosecutor would be entitled to no fee. But section 2 revives the act of February 11, 1843, (R. S. 1.843, p. 1048). The latter act provides that prosecuting attorneys should receive the same compensation as was at that time provided by law. We have not been able to find any act relative to the fees of the prosecutor in such cases, later than 1838, (R. S. 1838, p. 293) which allows him, on a plea of guilty, 2 dollars and 50 cents. This not having been repealed, was, at the date of the revived act, the only law fixing his compensation in such cases.
The taxation was correctly reduced by the Court.

Per Curiam.

The judgment is affirmed with costs.